UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2017. TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission File No. 0-13375 LSI Industries Inc. State of Incorporation - Ohio IRS Employer I.D. No. 31-0888951 10000 Alliance Road Cincinnati, Ohio45242 (513) 793-3200 Indicate by checkmark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES X NO Indicate by checkmark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer [] Smaller reporting company [] Emerging growth company [ ] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. Indicate by checkmark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNO X As of May 1, 2017 there were 25,399,626 shares of the Registrant's common stock, no par value per share, outstanding. LSI INDUSTRIES INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2017 INDEX Begins on Page PART I.Financial Information ITEM 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Operations 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2. Management’s Discussion and Analysisof Financial Condition and Results of Operations 27 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 42 ITEM 4. Controls and Procedures 42 PART II.Other Information ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 ITEM 6. Exhibits 43 Signatures 44 “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995 This Form 10-Q contains certain forward-looking statements that are subject to numerous assumptions, risks or uncertainties.The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements.Forward-looking statements may be identified by words such as “estimates,” “anticipates,” “projects,” “plans,” “expects,” “intends,” “believes,” “seeks,” “may,” “will,” “should” or the negative versions of those words and similar expressions, and by the context in which they are used.Such statements, whether expressed or implied, are based upon current expectations of the Company and speak only as of the date made.Actual results could differ materially from those contained in or implied by such forward-looking statements as a result of a variety of risks and uncertainties over which the Company may have no control.These risks and uncertainties include, but are not limited to, the impact of competitive products and services, product demand and market acceptance risks, potential costs associated with litigation and regulatory compliance, reliance on key customers, financial difficulties experienced by customers, the cyclical and seasonal nature of our business, the adequacy of reserves and allowances for doubtful accounts, fluctuations in operating results or costs whether as a result of uncertainties inherent in tax and accounting matters or otherwise, unexpected difficulties in integrating acquired businesses, the ability to retain key employees of acquired businesses, unfavorable economic and market conditions, the results of asset impairment assessments and the other risk factors that are identified herein.You are cautioned to not place undue reliance on these forward-looking statements.In addition to the factors described in this paragraph, the risk factors identified in our Form 10-K and other filings the Company may make with the SEC constitute risks and uncertainties that may affect the financial performance of the Company and are incorporated herein by reference.The Company does not undertake and hereby disclaims any duty to update any forward-looking statements to reflect subsequent events or circumstances. Page 2 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS LSI INDUSTRIES INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended March 31 March 31 (In thousands, except per share data) Net sales $ Cost of products and services sold Restructuring costs Gross profit Impairment of intangible asset Acquisition Deal Costs Restructuring costs (gain) ) ) Selling and administrative expenses Operating income (loss) ) Interest (income) Interest expense 9 27 Income (loss) before income taxes ) Income tax (benefit) expense ) Net income (loss) $ ) $ $ $ Earnings (loss) per common share (see Note 4) Basic $ ) $ $ $ Diluted $ ) $ $ $ Weighted average common shares outstanding Basic Diluted The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these financial statements. Page 3 LSI INDUSTRIES INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, June 30, (In thousands, except shares) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $399 and $226, respectively Inventories Assets held for sale Other current assets Total current assets Property, Plant and Equipment, at cost Land Buildings Machinery and equipment Construction in progress Less accumulated depreciation ) ) Net property, plant and equipment Goodwill Other Intangible Assets, net Other Long-Term Assets, net Total assets $ $ The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these financial statements. Page 4 LSI INDUSTRIES INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, June 30, (In thousands, except share s ) LIABILITIES & SHAREHOLDERS’ EQUITY Current Liabilities Accounts payable $ $ Accrued expenses Total current liabilities Long-Term Debt Other Long-Term Liabilities Commitments and Contingencies (Note 12) Shareholders’ Equity Preferred shares, without par value; Authorized 1,000,000 shares, none issued — — Common shares, without par value; Authorized 40,000,000 shares; Outstanding 25,375,142 and 24,982,219 shares, respectively Retained earnings Total shareholders’ equity Total liabilities & shareholders’ equity $ $ The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these financial statements. Page 5 LSI INDUSTRIES INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended March 31 Cash Flows from Operating Activities Net income $ $ Non-cash items included in net income: Depreciation and amortization Intangible asset impairment Deferred income taxes ) ) Deferred compensation plan Stock compensation expense Issuance of common shares as compensation (Gain) loss on disposition of fixed assets 52 ) (Gain) on sale of building ) Fixed asset impairment and accelerated depreciation Allowance for doubtful accounts Inventory obsolescence reserve Changes in certain assets and liabilities, net of acquisition: Accounts receivable Inventories ) Refundable income taxes ) ) Accounts payable ) ) Accrued expenses and other ) Customer prepayments ) Net cash flows provided by operating activities Cash Flows from Investing Activities Purchases of property, plant and equipment ) ) Acquisition of business, net of cash received and warrants issued ) Proceeds from sale of fixed assets Net cash flows (used in) investing activities ) ) Cash Flows from Financing Activities Payments of long-term debt ) Borrowings of long-term debt Cash dividends paid ) ) Exercise of stock options Purchase of treasury shares ) ) Issuance of treasury shares 90 Net cash flows provided by financing activities Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these financial statements. Page 6 LSI INDUSTRIES INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1-INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The interim condensed consolidated financial statements are unaudited and are prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information, and rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the interim financial statements include all normal adjustments and disclosures necessary to present fairly the Company’s financial position as of March 31, 2017, the results of its operations for the three and nine month periods ended March 31, 2017 and 2016, and its cash flows for the nine month periods ended March 31, 2017 and 2016. These statements should be read in conjunction with the financial statements and footnotes included in the fiscal 2016 Annual Report on Form 10-K.Financial information as of June 30, 2016 has been derived from the Company’s audited consolidated financial statements. NOTE 2-SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Consolidation: The consolidated financial statements include the accounts of LSI Industries Inc. (an Ohio corporation) and its subsidiaries (collectively, the “Company”), all of which are wholly owned.All intercompany transactions and balances have been eliminated in consolidation. Revenue Recognition: Revenue is recognized when title to goods and risk of loss have passed to the customer, there is persuasive evidence of a purchase arrangement, delivery has occurred or services have been rendered, and collectability is reasonably assured. Sales are recorded net of estimated returns, rebates and discounts. Amounts received from customers prior to the recognition of revenue are accounted for as customer pre-payments and are included in accrued expenses. The Company has five sources of revenue:revenue from product sales; revenue from installation of products; service revenue generated from providing integrated design, project and construction management, site engineering and site permitting, and commissioning of lighting controls; revenue from the management of media content and digital hardware related to active digital signage; and revenue from shipping and handling. Product revenue is recognized on product-only orders upon passing of title and risk of loss, generally at time of shipment. In certain arrangements with customers, as is the case with the sale of some of our solid-state LED (light emitting diode) video screens, revenue is recognized upon customer acceptance of the video screen at the job site. Product revenue related to orders where the customer requires the Company to install the product is recognized when the product is installed.The Company provides product warranties and certain post-shipment service, support and maintenance of certain solid state LED video screens. Installation revenue is recognized when the products have been fully installed.The Company is not always responsible for installation of products it sells and has no post-installation responsibilities, other than normal warranties. Service revenue from integrated design, project and construction management, and site permitting is recognized when all products at a customer site have been installed. Revenue from the management of media content and digital hardware related to active digital signage is recognized evenly over the service period with the customer. Media content service periods with most customers range from one month to one year. Shipping and handling revenue coincides with the recognition of revenue from sale of the product. Page 7 In situations where the Company is responsible for re-imaging programs with multiple sites, each site is viewed as a separate unit of accounting and has stand-alone value to the customer. Revenue is recognized upon the Company’s complete performance at the location, which may include a site survey, graphics products, lighting products, and installation of products. The selling price assigned to each site is based upon an agreed upon price between the Company and its customer and reflects the estimated selling price for that site relative to the selling price for sites with similar image requirements. The Company also evaluates the appropriateness of revenue recognition in accordance with the accounting standards on software revenue recognition. Our solid-state LED video screens and active digital signage contain software elements which the Company has determined are incidental. Credit and Collections: The Company maintains allowances for doubtful accounts receivable for probable estimated losses resulting from either customer disputes or the inability of its customers to make required payments.If the financial condition of the Company’s customers were to deteriorate, resulting in their inability to make the required payments, the Company may be required to record additional allowances or charges against income.The Company determines its allowance for doubtful accounts by first considering all known collectability problems of customers’ accounts, and then applying certain percentages against the various aging categories based on the due date of the remaining receivables.The resulting allowance for doubtful accounts receivable is an estimate based upon the Company’s knowledge of its business and customer base, and historical trends.Receivables deemed uncollectable are written-off against the allowance for doubtful accounts receivable after all reasonable collection efforts have been exhausted. The Company also establishes allowances, at the time revenue is recognized, for returns, discounts, pricing and other possible customer deductions.These allowances are based upon historical trends. The following table presents the Company’s net accounts receivable at the dates indicated. (In thousands) March 31, June 30, Accounts receivable $ $ Less: Allowance for doubtful accounts ) ) Accounts receivable, net $ $ Cash and Cash Equivalents: The cash balance includes cash and cash equivalents which have original maturities of less than three months. Cash and cash equivalents consist primarily of bank deposits and a bank money market account that is stated at cost, which approximates fair value. The Company maintains balances at financial institutions in the United States.In the United States, the FDIC limit for insurance coverage on non-interest bearing accounts is $250,000. As of March 31, 2017 and June 30, 2016, the Company had bank balances of $6,852,000 and $37,883,000, respectively, without insurance coverage. Inventories and Inventory Reserves: Inventories are stated at the lower of cost or market.Cost of inventories includes the cost of purchased raw materials and components, direct labor, as well as manufacturing overhead which is generally applied to inventory based on direct labor and on material content. Cost is determined on the first-in, first-out basis. The Company maintains an inventory reserve for obsolete and excess inventory. The Company first determines its obsolete inventory reserve by considering specific known obsolete items, and then by applying certain percentages to specific inventory categories based upon inventory turns. The Company uses various tools, in addition to inventory turns, to identify which inventory items have the potential to become obsolete. Judgment is used to establish excess and obsolete inventory reserves and management adjusts these reserves as more information becomes available about the ultimate disposition of the inventory item. Page 8 Property, Plant and Equipment and Related Depreciation: Property, plant and equipment are stated at cost.Major additions and betterments are capitalized while maintenance and repairs are expensed.For financial reporting purposes, depreciation is computed on the straight-line method over the estimated useful lives of the assets as follows: Buildings (in years) 28 - 40 Machinery and equipment (in years) 3 - 10 Computer software (in years) 3 - 8 Costs related to the purchase, internal development, and implementation of the Company’s fully integrated enterprise resource planning/business operating software system are either capitalized or expensed.Leasehold improvements are depreciated over the shorter of fifteen years or the remaining term of the lease. The Company recorded $1,725,000 and $1,603,000 of depreciation expense in the third quarter of fiscal 2017 and 2016, respectively, and $5,122,000 and $4,524,000 of depreciation expense in the first nine months of fiscal 2017 and 2016, respectively. The Company is in the process of selling its facility in Woonsocket, Rhode Island. This Graphics Segment facility, which is not expected to be sold at a loss, has been separately disclosed on the balance sheet as an asset held for sale as of March 31, 2017. The Company sold its Kansas City facility and certain manufacturing equipment in the third quarter of fiscal 2017. Refer to Note 14 for more information regarding the closure of these facilities. Goodwill and Intangible Assets: Intangible assets consisting of customer relationships, trade names and trademarks, patents, technology and software, and non-compete agreements are recorded on the Company's balance sheet.The definite-lived intangible assets are being amortized to expense over periods ranging between seven and twenty years.The Company evaluates definite-lived intangible assets for possible impairment when triggering events are identified. Neither indefinite-lived intangible assets nor the excess of cost over fair value of assets acquired ("goodwill") are amortized, however they are subject to review for impairment.See additional information about goodwill and intangibles in Note 7. Fair Value: The Company has financial instruments consisting primarily of cash and cash equivalents, revolving lines of credit, accounts receivable, accounts payable, and on occasion, long-term debt.The fair value of these financial instruments approximates carrying value because of their short-term maturity and/or variable, market-driven interest rates.The Company has no financial instruments with off-balance sheet risk. Fair value measurements of nonfinancial assets and nonfinancial liabilities are primarily used in goodwill and other intangible asset impairment analyses, long-lived asset impairment analyses, in the purchase price of acquired companies, and in the valuation of the contingent earn-out. The accounting guidance on fair value measurement was used to measure the fair value of these nonfinancial assets and nonfinancial liabilities. Product Warranties: The Company offers a limited warranty that its products are free from defects in workmanship and materials.The specific terms and conditions vary somewhat by product line, but generally cover defective products returned within one to five years, with some exceptions where the terms extend to 10 years, from the date of shipment.The Company records warranty liabilities to cover the estimated future costs for repair or replacement of defective returned products as well as products that need to be repaired or replaced in the field after installation.The Company calculates its liability for warranty claims by applying estimates based upon historical claims as a percentage of sales to cover unknown claims, as well as estimating the total amount to be incurred for known warranty issues.The Company periodically assesses the adequacy of its recorded warranty liabilities and adjusts the amounts as necessary. Page 9 Changes in the Company’s warranty liabilities, which are included in accrued expenses in the accompanying consolidated balance sheets, during the periods indicated below were as follows: Nine Nine Fiscal Months Ended Months Ended Year Ended (In thousands) March 31, March 31, June 30, Balance at beginning of the period $ $ $ Additions charged to expense Addition from acquisition Deductions for repairs and Replacements ) ) ) Balance at end of the period $ $ $ Research and Development Costs: Research and development costs are directly attributable to new product development, including the development of new technology for both existing and new products, and consist of salaries, payroll taxes, employee benefits, materials, outside legal costs and filing fees related to obtaining patents, supplies, depreciation and other administrative costs. The Company expenses as research and development all costs associated with development of software used in solid-state LED products.All costs are expensed as incurred and are included in selling and administrative expenses. Research and development costs related to both product and software development totaled $1,447,000 and $1,562,000 for the three months ended March 31, 2017 and 2016, respectively, and $4,117,000 and $4,193,000 for the nine months ended March 31, 2017 and 2016, respectively. Cost of Products and Services Sold: Cost of products sold is primarily comprised of direct materials and supplies consumed in the manufacture of products, as well as manufacturing labor, depreciation expense and direct overhead expense necessary to acquire and convert the purchased materials and supplies into finished product. Cost of products sold also includes the cost to distribute products to customers, inbound freight costs, internal transfer costs, warehousing costs and other shipping and handling activity. Cost of services sold is primarily comprised of the internal and external labor costs required to support the Company’s service revenue along with the management of media content. Earnings Per Common Share: The computation of basic earnings per common share is based on the weighted average common shares outstanding for the period net of treasury shares held in the Company’s nonqualified deferred compensation plan.The computation of diluted earnings per share is based on the weighted average common shares outstanding for the period and includes common share equivalents.Common share equivalents include the dilutive effect of stock options, restricted stock units, stock warrants, contingently issuable shares and common shares to be issued under a deferred compensation plan, all of which totaled 297,000 and 893,000 shares for the three month ended March 31, 2017 and 2016, respectively, and 853,000 shares and 846,000 shares for the nine months ended March 31, 2017 and 2016, respectively. See further discussion of earnings per share in Note 4. Income Taxes: The Company accounts for income taxes in accordance with the accounting guidance for income taxes.Accordingly, deferred income taxes are provided on items that are reported as either income or expense in different time periods for financial reporting purposes than they are for income tax purposes.Deferred income tax assets are reported on the Company’s balance sheet.Significant management judgment is required in developing the Company’s income tax provision, including the estimation of taxable income and the effective income tax rates in the multiple taxing jurisdictions in which the Company operates, the estimation of the liability for uncertain income tax positions, the determination of deferred tax assets and liabilities, and any valuation allowances that might be required against deferred tax assets. Page 10 New Accounting Pronouncements: In June 2014, the Financial Accounting Standards Board issued ASU 2014-09, “Revenue from Contracts with Customers.” This amended guidance supersedes and replaces all existing U.S. GAAP revenue recognition guidance. The guidance established a new revenue recognition model, changes the basis for deciding when revenue is recognized, provides new and more detailed guidance on specific revenue topics, and expands and improves disclosures about revenue. In April 2016, the FASB issued ASU 2016-10, “Revenue from Contracts with Customers: Identifying Performance Obligations and Licensing.” In May 2016, the FASB issued ASU 2016-12, “Revenue from Contracts with Customers: Narrow Scope Improvements and Practical Expedients.” In December 2016, the FASB issued ASU 2016-20, “Technical Corrections and Improvements to Topic 606, Revenue from Contracts with Customers.” These three standards clarify or improve guidance from ASU 2014-09 and are effective for fiscal years and interim periods within those years, beginning after December 15, 2017, or the Company’s fiscal year 2019. The Company will adopt these standards no later than July 1, 2018. While the Company is currently assessing the impact of the new standards, the Company’s revenue is primarily generated from the sale of finished products to customers. Those sales predominantly contain a single delivery element and revenue is recognized at a single point in time when ownership, risks, and rewards transfer. The recognition of revenue from most product sales is largely unaffected by the new standard. However, with respect to certain product sales requiring installation, revenue is currently not recognized until the installation is complete. While the Company does not expect this new guidance to have a material impact on the amount of overall sales recognized, the timing of recognition of revenues from sales on certain projects may be affected. The Company has not yet quantified this potential impact. In November 2015, the FASB issued ASU 2015-17, “Balance Sheet Classification of Deferred Taxes,” which eliminates the current requirement to separate deferred income tax liabilities and assets into current and noncurrent amounts in the statement of financial position. This update requires that deferred tax liabilities and assets be classified as noncurrent. This update is effective for financial statements issued for fiscal years beginning April1, 2017. This update may be applied either prospectively or retrospectively. However, early adoption is permitted and the Company has chosen to adopt the standard retrospectively as of June 30, 2016. As a result, prior periods have been adjusted to reflect this change. This update affected the presentation, but not the measurement of deferred tax liabilities and assets. In February 2016, the Financial Accounting Standards Board issued ASU 2016-02, “Leases.” The amended guidance requires an entity to recognize assets and liabilities that arise from leases. The amended guidance is effective for financial statements issued for fiscal years and interim periods within those years, beginning after December 15, 2018, or the Company’s fiscal year 2020, with early adoption permitted. The Company has not yet determined the impact the amended guidance will have on its financial statements. Comprehensive Income: The Company does not have any comprehensive income items other than net income. Subsequent Events: The Company has evaluated subsequent events for potential recognition and disclosure through the date the consolidated financial statements were filed.No items were identified during this evaluation that required adjustment to or disclosure in the accompanying consolidated financial statements. Reclassifications: Certain prior year balance sheet amounts have been reclassified to conform to new accounting guidance on balance sheet classification of deferred taxes. These reclassifications have no impact on net income, earnings per share, or operating cash flows. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the Company to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes.Actual results could differ from those estimates. Page 11 NOTE 3 - SEGMENT REPORTING INFORMATION The accounting guidance on Segment Reporting establishes standards for reporting information regarding operating segments in annual financial statements and requires selected information of those segments to be presented in financial statements. Operating segments are identified as components of an enterprise for which separate discrete financial information is available for evaluation by the chief operating decision maker (the Company’s Chief Executive Officer or “CODM”) in making decisions on how to allocate resources and assess performance. The Company’s three operating segments are Lighting, Graphics, and Technology, each of which has a president who is responsible for that business and reports to the CODM. Corporate and Eliminations, which captures the Company’s corporate administrative activities, will also be reported in the segment information. The Lighting Segment includes outdoor and indoor lighting utilizing both traditional and LED light sources that have been fabricated and assembled for the commercial, industrial market, the petroleum / convenience store market, the automotive dealership market, the quick service restaurant market, along with other markets the Company serves. The Graphics Segment designs, manufactures and installs exterior and interior visual image elements such as traditional graphics, active digital signage along with the management of media content related to digital signage, LED video screens, and menu board systems that are either digital or traditional by design. These products are used in visual image programs in several markets including, but not limited to the petroleum / convenience store market, multi-site retail operations, banking, and restaurants. The Graphics Segment implements, installs and provides program management services related to products sold by the Graphics Segment and by the Lighting Segment. LED video screens that were previously reported in the Technology Segment in prior years’ results have been reclassified to the Graphics Segment. The movement of the LED video screen product line was the result of a change in management responsibility of this product line to the Graphics Segment president during the first quarter of fiscal 2017. This movement aligns the product line with other digital visual image elements sold to graphics customers and is consistent with how the Company’s CODM manages the business. The movement of the video screen product line resulted in a reclassification of $96,000 of operating loss from the Technology Segment to the Graphics Segment in the third quarter of fiscal 2016, and $99,000 of operating loss in the first nine months of fiscal 2016. The Technology Segment designs, engineers, and manufactures electronic circuit boards, assemblies and sub-assemblies, and various control system products used in other applications (primarily the control of solid-state LED lighting). This operating segment sells its products directly to customers (primarily in the transportation, original equipment manufacturers, sports, and medical markets) and also has significant inter-segment sales to the Lighting Segment. The Company’s corporate administration activities are reported in the Corporate and Eliminations line item.These activities primarily include intercompany profit in inventory eliminations, expense related to certain corporate officers and support staff, the Company’s internal audit staff, expense related to the Company’s Board of Directors, stock option expense for options granted to corporate administration employees, certain consulting expenses, investor relations activities, and a portion of the Company’s legal, auditing and professional fee expenses. Corporate identifiable assets primarily consist of cash, invested cash (if any), refundable income taxes (if any), and deferred income taxes. There was no concentration of consolidated net sales in the three and nine months ended March 31, 2017 or March 31, 2016. There was no concentration of accounts receivable at March 31, 2017 or June 30, 2016. Page 12 Summarized financial information for the Company’s operating segments is provided for the indicated periods and as of March 31, 2017 and June 30, 2016: Three Months Ended Nine Months Ended (
